Citation Nr: 0608405	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-38 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to payment of an automobile allowance.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought.   

By a March 2006 ruling, a Deputy Vice Chairman of the Board 
granted the appellant's motion to advance this case on the 
docket based on a finding of good cause.  See 38 C.F.R. § 
20.900(c) (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran filed an Automobile or other Conveyance and 
Adaptive Equipment (VA Form 21-4502) in September 2003 and, 
pursuant to rating decisions of June 2004, entitlement to 
automobile and adaptive equipment was established from 
September 2003 based on the level of his impairment.

3.  The veteran entered into a retail installment contract 
for the purchase of a new vehicle on March 15, 2004, 
following the effective date of qualifying disabilities, but 
preceding the rating decisions awarding the benefits sought.


CONCLUSION OF LAW

The criteria for payment of an automobile allowance have been 
met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 
3.808 (2005); M-21-1, Part IV, para. 23.08 h. (3) (June 18, 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

The Board finds that the Department's duties to notify and 
assist the veteran have been fully satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable decision contained herein, that is, the granting of 
the claim, it is clear that sufficient evidence was developed 
in this case in this respect.  Any notice defects with 
respect to any down-stream issues constitute harmless error.  
See Dingess/Hartman  v. Nicholson, Nos. 01-1917 & 02-1506 
(U.S. Vet. App. March 3, 2006); Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

II.  Analysis

The facts in this case are not in dispute.  There is no 
question in this case that the veteran's military service and 
service-connected disabilities made him eligible for an 
automobile allowance under the provisions of 38 U.S.C.A. § 
3902 and 38 C.F.R. § 3.808.  

Service connection for psoriatic arthritis of the right hand 
had been established as 60 percent disabling from February 
1976.  The RO initially acknowledged receipt of an 
application for Automobile or other Conveyance and Adaptive 
Equipment (VA Form 21-4502) on February 11, 2004.  Pursuant 
to a June 9, 2004 rating decision entitlement to service 
connection was established for a number of additional 
disabilities as secondary to the service connected psoriatic 
arthritis of the right hand, effective from February 11, 
2004, and entitlement to automotive and adaptive equipment 
inter alia was also established based on the level of the 
veteran's service connected disabilities.  Pursuant to a June 
2004 rating decision, the effective date was adjusted 
retroactively to September 23, 2003 in accordance with the 
RO's recognized receipt of a VA Form 21-4502 on that date.

The veteran entered into a retail installment contract for 
the purchase of a new Hyundi Sante Fe vehicle on March 15, 
2004; albeit the purchase followed the effective date of the 
qualifying disabilities recognized by VA, the purchase 
preceded the rating decisions awarding the benefits sought.  
A copy of that sales agreement is of record.  The RO noted 
the vehicle had already been purchased and denied the claim 
for payment on the grounds that the law prohibits the VA from 
making payments for automobile grants directly to the 
veteran.  

As specified in the law, the Secretary shall provide or 
assist in providing an automobile or conveyance to each 
eligible person by paying the total purchase price of the 
automobile or other conveyance "or $9,000.00, whichever is 
the lesser, to the seller from whom the eligible person is 
purchasing" the automobile.  38 U.S.C.A. § 3902(a) (West 
2002) (emphasis added).  Thus, the RO correctly observes that 
the law provides for payment to the seller.

Notwithstanding, the Board additionally observes that the VA 
Adjudication Procedure Manual provides that :

"Ordinarily, an application on VA-Form 
21-4502 will have been completed and 
approved by Authorization to certify 
eligibility before the claimant acquires 
possession of or title to the vehicle.  
However, payment is not precluded if the 
vehicle was purchased before the 
adjudicative action establishing 
eligibility providing the claimant was 
actually eligible (the effective date of 
the qualifying disability is controlling) 
on the date on which the claimant signed 
the sales contract."

See M-21-1, Part IV, para. 23.08 h. (3) (June 18, 2004).

Although basic entitlement was established pursuant to June 
2004 rating decision(s), the effective dates of the 
qualifying disabilities predate the purchase.  Accordingly, 
payment is not precluded and entitlement to payment of an 
automobile allowance is warranted, subject to the law and 
regulations governing the payment of monetary benefits.



ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to allowance for automobile 
and other adaptive equipment is granted.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


